NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 17a0381n.06

                                        No. 16-3936

                        UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT                               FILED
                                                                            Jun 28, 2017
RICK A. SLORP,                                        )                 DEBORAH S. HUNT, Clerk
                                                      )
      Plaintiff-Appellant,                            )
                                                      )      ON APPEAL FROM THE
v.                                                    )      UNITED STATES DISTRICT
                                                      )      COURT FOR THE
LERNER, SAMPSON & ROTHFUSS, et al.,                   )      SOUTHERN DISTRICT OF
                                                      )      OHIO
       Defendants-Appellees;                          )
                                                      )


BEFORE: MOORE, GIBBONS, and SUTTON, Circuit Judges.

       PER CURIAM.       Plaintiff-appellant Rick Slorp appeals the district court’s grant of

summary judgment for defendants. Slorp filed a complaint against defendants Lerner, Sampson

& Rothfuss (a law firm), Bank of America, and Mortgage Electronic Registration Systems,

claiming that defendants attempted to fraudulently foreclose on his home. Previously, after

dismissing much of Slorp’s complaint, we remanded this matter to the district court for

consideration of one remaining count—namely, a civil Racketeer Influenced and Corrupt

Organizations Act claim, predicated on allegations of mail and wire fraud. Slorp v. Lerner,

Sampson & Rothfuss, 587 F. App’x 249, 264–66 (6th Cir. 2014). We cautioned, however, that

Slorp’s claim would “vanish” if defendant Bank of America was found to be a legitimate

mortgagee. Id. at 264. The district court found Bank of America was a legitimate mortgagee,

and we agree with its reasoning and result. For the reasons set forth in the district court’s

opinion, we affirm the grant of summary judgment for defendants.